Citation Nr: 9928488	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-16 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
ruptured right eardrum.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
malaria.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a right 
inguinal hernia.

4.  Entitlement to service connection for status post 
resection of devitalized gut.

5.  Entitlement to service connection for short bowel 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 to January 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from June 1996 and August 1997 rating decisions of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, in the June 1996 rating 
decision, denied service connection for status post resection 
of devitalized gut and short bowel syndrome.  In an August 
1997 rating decision, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's 
claims for service connection for right inguinal hernia, 
ruptured right eardrum, and malaria.

The veteran, his spouse, and his representative appeared at a 
hearing before a hearing officer at the RO in January 1997 
and presented testimony as to the veteran's status post 
resection of devitalized gut and short bowel syndrome.  The 
veteran did not request a hearing on the subsequent issues 
pertaining to whether new and material evidence had been 
submitted.

The Board notes that the veteran submitted additional 
evidence pertaining to his claims subsequent to the 
certification of the case to the Board.  However, the 
veteran's representative waived RO consideration of the 
additional evidence.  


FINDINGS OF FACT

1.  The RO denied service connection for postoperative an ear 
disorder in January 1973 and the veteran did not appeal this 
decision.

2.  The additional documentation submitted with regard to the 
veteran's petition to reopen his claim of entitlement to 
service connection for right ear impairment is new, relevant, 
and directly relates to the issue at hand.

3.  Competent evidence showing a nexus between the veteran's 
right ear impairment and his active service is not of record.

4.  The RO denied service connection for postoperative right 
inguinal hernia and malaria in January 1973 and the veteran 
did not appeal this decision.

5.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claims 
of service connection for right inguinal hernia and malaria. 

6.  The evidence submitted in support of the veteran's 
petition to reopen his claims for service connection for 
right inguinal hernia and malaria is cumulative.

7.  There is no competent evidence of record, which 
establishes that the veteran was exposed to ionizing 
radiation during active duty.

8.  Short bowel syndrome and status post resection of 
devitalized gut are not listed at 38 C.F.R. § 3.309(d) and 
are not radiogenic diseases pursuant to 38 C.F.R. § 
3.311(b)(2).

9.  There is no competent medical evidence linking the 
veteran's status post resection of devitalized gut to 
service, or to any inservice occurrence or event.

10.  There is no competent medical evidence linking the 
veteran's short bowel syndrome to service, or to any 
inservice occurrence or event.


CONCLUSIONS OF LAW

1.  The additional documentation received since the January 
1973 rating decision constitutes new and material evidence to 
reopen the veteran's claim for service connection for a right 
ear disorder.  38 U.S.C.A. §§  5107, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

2.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for a disorder of the right 
ear.  38 U.S.C.A. § 5107 (West 1991).

3.  The January 1973 rating decision denying service 
connection for malaria is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1998).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for malaria is not new and material, and 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

5.  The January 1973 rating decision denying service 
connection for right inguinal hernia is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1998).

6.  Evidence submitted to reopen the claim of entitlement to 
service connection for right inguinal hernia is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).

7.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for status post resection 
of devitalized gut.  38 U.S.C.A. § 5107(a) (West 1991).

8.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for short bowel syndrome.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The Court, when 
determining whether the evidence is new and material, the VA 
must conduct a three-step test: first, the VA must determine 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 1991); second, if new 
and material evidence has been presented, immediately upon of 
record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the VA may evaluate the claim after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999), citing 
Elkins v. West, 12 Vet. App. 209 (1999).

Under 3.156(a) (1998), new and material evidence is defined 
as evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.    

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998). 

A.  Right ear disorder

The RO initially denied service connection for an ear 
disorder in January 1973.  At that time, the evidence 
included the veteran's claim, service medical records and 
statements in support of the veteran's claim.  Service 
medical records, including a January 1946 separation 
examination, show no complaints, findings, or diagnosis of an 
ear disorder.  

The veteran advanced that he was close to a 105 mm gun when 
it fired, thereafter had blood running from his ear and that 
his ears felt stopped up.

At the time of the January 1973 rating decision, there was no 
evidence of an ear disorder during service or thereafter.  
The veteran did not appeal that decision and thus, that 
decision is final.

Evidence submitted or associated with the claims file since 
the January 1973 denial consists of VA and private medical 
records and the veteran's statements.  The private medical 
records contain no complaints or findings of a right ear 
disorder.  A March 1950 VA hospitalization report indicates 
that the veteran had a slight impairment of hearing in both 
ears and that the veteran claimed such was due to bursting a 
shell nearby while in the military.  No discharge from the 
ears was noted and there was no post auricular tenderness.

The first part of the test is for VA to determine if the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  New and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1998). See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  When this case was previously denied, 
there was no evidence of a disability.  Now, the record 
contains evidence indicating a slight impairment of hearing 
in the ears.  Based on the reason for the prior denial, this 
evidence must be considered to fairly decide the claim.  In 
this case, the evidence of a finding of a slight impairment 
of hearing in the ears meets the definition of new and 
material evidence and requires that the claim be reopened.  
38 U.S.C.A. § 5108 (West 1991).
 
Subsequent to the reopening of the claim and review of the 
evidence, the Board finds that the veteran's claim for 
service connection for a right ruptured eardrum lacks merit.  

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses, i.e., that he bled from his right ear and his ears 
were stopped up for a while in service.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994).   However, his statement that his 
current hearing impairment is related to his service cannot 
serve to well ground the claim because he is not competent to 
make such an allegation, as this requires competent medical 
evidence which indicates that the claim is plausible or 
possible.  Caluza, 7 Vet. App. at 507; see also Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 Vet. 
App. 384 (1995); Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  Moreover, there is no medical opinion of record 
indicating a nexus between the finding of slight impairment 
of hearing of the ears and his active service.  In view of 
the absence of that fact, his allegation that there is some 
relationship to inservice duties is unsupported.  
Additionally, the Board notes that the veteran has now 
claimed service connection for a ruptured right eardrum.  
However, there is no competent evidence of a ruptured right 
eardrum of record.  In the absence of proof of a current 
disease or injury, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   
Therefore, the Board concludes that the veteran's claim for 
service connection for a disorder of the right ear, including 
a ruptured right eardrum is not well grounded.  Accordingly, 
this claim is denied.  38 U.S.C.A. § 5107 (West 1991).

B.  Malaria

The RO initially denied service connection for malaria in 
January 1973.  At that time, the evidence included the 
veteran's claim, service medical records and statements in 
support of the veteran's claim.  Service medical records, 
including a January 1946 separation, show no complaints, 
findings, or diagnosis of malaria in service. 

The statements from a friend and the veteran's father 
indicate that the veteran was treated for malaria shortly 
after he returned home from active service.  The veteran 
reported that he contracted malaria shortly before he was 
discharged but refused hospital treatment at the time of his 
discharge.

At the time of the January 1973 rating decision, there was no 
evidence of a diagnosis of malaria of record either in 
service or shortly thereafter.  The veteran did not appeal 
that decision and thus, that decision is final.  In essence, 
service connection was denied because there was an absence of 
competent evidence of a current disability.

Evidence submitted or associated with the claims file since 
the January 1973 denial consists of copies of the some of the 
veteran's service medical records, private and VA medical 
records, statements in support of the veteran's claims, and 
the veteran's statements.  The private and VA medical records 
do not contain any complaints, findings, or diagnoses of 
malaria.  The photocopies of service medical documents that 
were of record at the time of the January 1973 rating 
decision are simply duplicative.

The veteran is competent, as are his family members, to 
report that on which they have personal knowledge.  Layno, 6 
Vet. App. at 470.  However, to the extent that the veteran 
and his friends and family members contend that he had 
malaria shortly after his return from active duty and that 
such was related to his active service, such allegations are 
lay speculation on medical issues involving the etiology of a 
disability and do not bear directly and substantially to the 
claim on appeal and are not material.  See Pollard v. Brown, 
6 Vet.App. 11  (1993) (pursuant to Espiritu v. Derwinski, 2 
Vet.App. 492 (1992), lay testimony attempting to diagnose 
frostbite or arthritis in service held to be not competent 
evidence for such purpose and thus not material); see also 
Moray v. Brown, 5 Vet.App. 211 (1993) (lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108 (1991)).   

Lay assertions of medical causation cannot suffice to reopen 
a claim under 38 U.S.C.A. § 5108.  Wilkinson v. Brown, 8 
Vet.App. 263, 268 (1995).  More importantly, his recent 
statements as well as those statements in support of his 
claim are repetitive of his prior claim.  This evidence is 
not new. 

The Board finds that the veteran's statement and the 
statements in support of the veteran's claim from family 
members and friends are cumulative of that which was before 
the RO at the time of the January 1973 rating decision.  See 
Reid v. Derwinski, 2 Vet.App. 312 (1992).  None of the 
evidence submitted since the January 1973 denial is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  At the time of the January 
1973 rating decision, there was no objective medical evidence 
that the veteran had a current diagnosis of malaria following 
service.  The service medical records do not indicate that 
the veteran was diagnosed with malaria during his active 
service.  The evidence submitted does not change the prior 
evidentiary defects.  Accordingly, the Board concludes that 
the veteran has not submitted new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for malaria.


C.  Right inguinal hernia

The RO initially denied service connection for a right 
inguinal hernia in January 1973.  At that time, the evidence 
included the veteran's claim, service medical records and 
statements in support of the veteran's claim.  Service 
medical records indicate that the veteran was diagnosed with 
a right inguinal hernia shortly after he entered service and 
that he underwent an inguinal hernia repair at this time.  
However, the records indicate that the veteran reported the 
existence of a hernia for 4 years prior to service and 
diagnosis was right indirect complete reducible inguinal 
hernia, cause undetermined, existed prior to induction.  

At the time of the January 1973 rating decision, the RO 
determined that the veteran's right inguinal hernia 
preexisted service.  The veteran did not appeal that decision 
and thus, that decision is final. 

Evidence submitted or associated with the claims file since 
the January 1973 denial consists of copies of the some of the 
veteran's service medical records, private and VA medical 
records, statements in support of the veteran's claims, and 
the veteran's statements.  The private and VA medical records 
do not contain any
information pertaining to the veteran's postoperative right 
inguinal hernia.  The photocopies of documents that were of 
record at the time of the January 1973 rating decision are 
simply duplicative.

The veteran is competent to report that on which he has 
personal knowledge.  Layno, 6 Vet. App. at 470.   However, to 
the extent that the veteran contends that he had a right 
inguinal hernia during service and that it did not preexist 
service, such allegation is lay speculation on medical issues 
involving the etiology of a disability and does not bear 
directly and substantially to the claim on appeal and is not 
material.  See Pollard, 6 Vet.App. 11 (pursuant to Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992), lay testimony attempting 
to diagnose frostbite or arthritis in service held to be not 
competent evidence for such purpose and thus not material); 
see also Moray, 5 Vet.App. 211 (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108 (1991)).  While the veteran is 
certainly capable of providing evidence of symptomatology, a 
lay person is not generally capable of opining on matters 
requiring medical knowledge, such as the condition causing or 
aggravating the symptoms.  See Stadin v. Brown, 8 Vet.App. 
280, 284 (1995); Robinette v. Brown, 8 Vet.App. 69, 74 
(1995); Routen v. Brown, 10 Vet.App. 183 (1997).  More 
importantly, the recent statements are repetitive of his 
prior claim.  This evidence is not new.

Additionally, the veteran's statements as well as those in 
support of the veteran's claims are all cumulative of that 
which was before the RO at the time of the January 1973 
rating decision.  See Reid v. Derwinski, 2 Vet.App. 312 
(1992).  None of the evidence submitted since the January 
1973 denial is so significant that it must be considered in 
order to fairly decide the merits of the claim.  At the time 
of the January 1973 decision, the record established that the 
veteran had a right inguinal hernia and underwent repair of 
such shortly after entering active service.  The evidence at 
that time, including the veteran's own statements to the 
military physician, indicated that the right inguinal hernia 
preexisted service.

Thus, the Board finds that the evidence submitted does not 
change the prior evidentiary defects.  Accordingly, the Board 
concludes that the veteran has not submitted new and material 
evidence sufficient to reopen the previously denied claim for 
service connection for a right inguinal hernia.

II.  Service connection

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection for a 
disability that is claimed to be attributable to radiation 
exposure during service can be demonstrated by three 
different methods.  First, there are 15 types of cancer that 
are presumptively service connected.  38 U.S.C.A. § 1112(c) 
(West 1991); see also 38 C.F.R. § 3.309(d) (1998).  Second, 
38 C.F.R. § 3.311(b) (1998) provides a list of "radiogenic 
diseases" that will be service connected provided that 
certain conditions specified in that regulation are met.  
Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task that "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Davis v. Brown, 10 Vet. App. 209 (1997) (citing 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); Ramey 
v. Brown, 9 Vet.App. 40, 44 (1996) aff'd sub nom., Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 
S.Ct. 1171 (1998)).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within an applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 
§ 3.309, and it is contended that the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or 
doses.  38 C.F.R. § 3.311(a)(1).  In all claims based on 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan, prior to July 1, 1946, dosage data will be 
requested from the Department of Defense.  

A radiogenic disease is defined as a disease that may be 
induced by ionizing radiation and includes those disease 
listed at 38 C.F.R. § 3.311(b)(2)(1998), as amended at 63 
Fed. Reg. 50, 993-95 (Sept 24, 1998).  When it is determined 
that a veteran was exposed to ionizing radiation as claimed, 
and the veteran subsequently developed a radiogenic disease 
which first became manifest within the period specified in 38 
C.F.R. § 3.311(b)(5), the claim, before its adjudication, 
shall be referred to the Under Secretary for Benefits for 
consideration as to whether the disease resulted from 
exposure to ionizing radiation in service.  If, however, it 
is determined that the veteran was not exposed to ionizing 
radiation as claimed, or that he did not develop a radiogenic 
disease, or it did not become manifest within the specified 
period, it shall not be determined that a disease has 
resulted from exposure to ionizing radiation under such 
circumstances, pursuant to 38 C.F.R. § 3.311(b)(1), (2), (5).  
See also Hilkert v. West, 11 Vet. App. 284, 290 (1998).

It is the Board's opinion that the criteria of 38 C.F.R. 
§ 3.311 have not been met in this case.  There is no 
competent evidence indicating that the veteran has any of the 
disorders listed in 3.311 or that he has developed a 
radiogenic disease.  The veteran's service medical records 
show no complaints or findings pertaining to exposure to 
ionizing radiation.  In a February 1999 letter, the National 
Personnel Records Center verified that the veteran was 
assigned to the 656th Medical Clearing Company in Okayama 
(Honshu) Japan from October 29, 1945 to December 21, 1945.   
However, the only evidence that the veteran was exposed to 
ionizing radiation in service consists of his own testimony 
and statements.  Although the Board does not doubt that the 
veteran sincerely believes he was exposed to radioactive 
material during his service, that assertion requires expert 
scientific documentation, and he has not submitted any 
evidence indicating that he is competent to establish that 
fact.  See Espiritu, 2 Vet. App. 492.  

Moreover, a March 1950 record of VA hospitalization indicates 
that the veteran underwent a resection of devitalized gut 
(including Meckel's diverticulum) and an anastomosis of the 
small gut to the colon.  The discharge diagnosis was 
intestinal obstruction secondary to volvulus of Meckel's 
diverticulum.  VA and private medical records reference the 
veteran's postoperative abdominal surgery, partial resection 
of small bowel due to gangrene by history and show diagnosis 
of short bowel syndrome.  The record contains no medical 
evidence of record indicating that the veteran's digestive 
tract problems were related to his exposure to ionizing 
radiation in service.  

Thus, the lack of competent evidence of radiation exposure 
combined with the fact that radiogenic disease has not been 
established, the veteran has not satisfied the criteria of 38 
C.F.R. § 3.311.  Consequently, presumptive service connection 
for residuals of exposure to ionizing radiation is not well 
grounded.

The Board notes that the provisions of 38 C.F.R. § 3.311, as 
discussed above, call for development of all claims based on 
exposure to ionizing radiation, including obtaining a dose 
estimate from the Department of Defense.  However, such 
development is only triggered under the regulation when it 
has been determined that the veteran had developed a 
radiogenic disease as the result of exposure to ionizing 
radiation.  In this case, no records documenting any exposure 
to radiation have been obtained.  Accordingly, a referral of 
the case to the Department of Defense is not warranted since 
no useful purpose would be served by doing so.

The Board notes that the veteran also argued, in the 
alternative, that he suffered malnutrition due to lack of 
food supplies for several days when surrounded by Japanese 
and that such malnutrition led to his digestive tract 
disorders.  Service medical records, including the veteran's 
January 1946 separation examination, show no complaints, 
findings, or diagnoses of abdominal or digestive tract 
problems.  Evaluation of the abdominal wall and viscera was 
normal.  There is no competent medical evidence of record of 
a nexus between the veteran's short bowel syndrome and 
resection of devitalized gut to his service.

While the veteran has alleged that his short bowel syndrome 
and resection of devitalized gut were the result of his 
active service, in the absence of evidence demonstrating that 
he has the requisite training to proffer medical opinions, 
his contentions are no more than unsubstantiated conjecture 
and are of no probative value.  See Moray v. Brown, 5 
Vet.App. 211 (1993).  The Board has carefully considered the 
veteran's statements with respect to his claim; however, 
through his statements alone, he cannot meet the burden 
imposed by section 5107(a) merely by presenting his lay 
statements as to the existence of a disease and a 
relationship between that disease and his service because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. 492.  Consequently, lay assertions of 
medical etiology or diagnosis cannot constitute evidence to 
render a claim well grounded under section 5107(a); if no 
cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  Tirpak, 2 Vet. App. at 611.  
Accordingly, the Board concludes that the veteran's claim of 
service connection for short bowel syndrome and status post 
resection of devitalized gut are not well grounded and thus, 
are denied. 

The Board acknowledges that it has decided some of the issues 
on appeal on a different basis than did the RO.  When the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran's claims were denied by the 
RO.  The Board considered the same law and regulations.  The 
Board merely concludes that the veteran did not meet the 
initial threshold evidentiary requirement to submit a well 
grounded claim.  The result is the same.


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for an ear disorder 
(now claimed as a right ruptured eardrum.) Service connection 
for a right ruptured eardrum is denied.  The veteran's 
petition to reopen his claim for service connection for 
malaria is denied.  The veteran's petition to reopen his 
claim for service connection for a right inguinal hernia is 
denied.  Service connection for status post resection of 
devitalized gut is denied.  Service connection for short 
bowel syndrome is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 

